Mr. President,
Peace be with all of you!
I offer cordial greetings to you, Mr President, and to all the Delegations taking part in this significant Seventy-fifth Session of the United Nations General Assembly. In particular, I greet the Secretary General, Mr Antonio Guterres, the participating Heads of State and Government, and all those who are following the General Debate.
The seventy-fifth Anniversary of the United Nations offers me a fitting occasion to express once again the Holy See’s desire that this Organization increasingly serve as a sign of unity between States and an instrument of service to the entire human family.
In these days, our world continues to be impacted by the COVID-19 pandemic, which has led to the loss of so many lives. This crisis is changing our way of life, calling into question our economic, health and social systems, and exposing our human fragility.
The pandemic, indeed, calls us “to seize this time of trial as a time of choosing, a time to choose what matters and what passes away, a time to separate what is necessary from what is not”. It can represent a concrete opportunity for conversion, for transformation, for rethinking our way of life and our economic and social systems, which are widening the gap between rich and poor based on an unjust distribution of resources. On the other hand, the pandemic can be the occasion for a “defensive retreat” into greater individualism and elitism.
We are faced, then, with a choice between two possible paths. One path leads to the consolidation of multilateralism as the expression of a renewed sense of global co-responsibility, a solidarity grounded in justice and the attainment of peace and unity within the human family, which is God’s plan for our world. The other path emphasizes self-sufficiency, nationalism, protectionism, individualism and isolation; it excludes the poor, the vulnerable and those dwelling on the peripheries of life. That path would certainly be detrimental to the whole community, causing self-inflicted wounds on everyone. It must not prevail.
The pandemic has highlighted the urgent need to promote public health and to make every person’s right to basic medical care a reality. For this reason, I renew my appeal to political leaders and the private sector to spare no effort to ensure access to COVID-19 vaccines and to the essential technologies needed to care for the sick. If anyone should be given preference, let it be the poorest, the most vulnerable, those who so often experience discrimination because they have neither power nor economic resources.
The current crisis has also demonstrated that solidarity must not be an empty word or promise. It has also shown us the importance of avoiding every temptation to exceed our natural limits. “We have the freedom needed to limit and direct technology; we can put it at the service of another type of progress, one which is healthier, more human, more social, more integral”. This also needs to be taken into careful consideration in discussions on the complex issue of artificial intelligence (AI).
Along these same lines, I think of the effects of the pandemic on employment, a sector already destabilized by a labour market driven by increasing uncertainty and widespread robotization. There is an urgent need to find new forms of work truly capable of fulfilling our human potential and affirming our dignity. In order to ensure dignified employment, there must be a change in the prevailing economic paradigm, which seeks only to expand companies’ profits. Offering jobs to more people should be one of the main objectives of every business, one of the criteria for the success of productive activity. Technological progress is valuable and necessary, provided that it serves to make people’s work more dignified and safe, less burdensome and stressful.
All this calls for a change of direction. To achieve this, we already possess the necessary cultural and technological resources, and social awareness. This change of direction will require, however, a more robust ethical framework capable of overcoming “today’s widespread and quietly growing culture of waste”.
At the origin of this “throwaway culture” is a gross lack of respect for human dignity, the promotion of ideologies with reductive understandings of the human person, a denial of the universality of fundamental human rights, and a craving for absolute power and control that is widespread in today’s society. Let us name this for what it is: an attack against humanity itself.
It is in fact painful to see the number of fundamental human rights that in our day continue to be violated with impunity. The list of such violations is indeed lengthy, and offers us a frightening picture of a humanity abused, wounded, deprived of dignity, freedom and hope for the future. As part of this picture, religious believers continue to endure every kind of persecution, including genocide, because of their beliefs. We Christians too are victims of this: how many of our brothers and sisters throughout the world are suffering, forced at times to flee from their ancestral lands, cut off from their rich history and culture.
We should also admit that humanitarian crises have become the status quo, in which people’s right to life, liberty and personal security are not protected. Indeed, as shown by conflicts worldwide, the use of explosive weapons, especially in populated areas, is having a dramatic long-term humanitarian impact. Conventional weapons are becoming less and less “conventional” and more and more “weapons of mass destruction”, wreaking havoc on cities, schools, hospitals, religious sites, infrastructures and basic services needed by the population.
What is more, great numbers of people are being forced to leave their homes. Refugees, migrants and the internally displaced frequently find themselves abandoned in their countries of origin, transit and destination, deprived of any chance to better their situation in life and that of their families. Worse still, thousands are intercepted at sea and forcibly returned to detention camps, where they meet with torture and labour, exploited in degrading jobs and denied a just wage. This is intolerable, yet intentionally ignored by many!
The numerous and significant international efforts to respond to these crises begin with great promise — here I think of the two Global Compacts on Refugees and on Migration — yet many lack the necessary political support to prove successful. Others fail because individual states shirk their responsibilities and commitments. All the same, the current crisis offers an opportunity for the United Nations to help build a more fraternal and compassionate society.
This includes reconsidering the role of economic and financial institutions, like that of Bretton-Woods, which must respond to the rapidly growing inequality between the super-rich and the permanently poor. An economic model that encourages subsidiarity, supports economic development at the local level and invests in education and infrastructure benefiting local communities, will lay the foundation not only for economic success but also for the renewal of the larger community and nation. Here I would renew my appeal that
“in light of the present circumstances... all nations be enabled to meet the greatest needs of the moment through the reduction, if not the forgiveness, of the debt burdening the balance sheets of the poorest nations”.
The international community ought to make every effort to put an end to economic injustices.
“When multilateral credit organizations provide advice to various nations, it is important to keep in mind the lofty concepts of fiscal justice, the public budgets responsible for their indebtedness and, above all, an effective promotion of the poorest, which makes them protagonists in the social network.”
We have a responsibility to offer development assistance to poor nations and debt relief to highly indebted nations.
“A new ethics presupposes being aware of the need for everyone to work together to close tax shelters, avoid evasions and money laundering that rob society, as well as to speak to nations about the importance of defending justice and the common good over the interests of the most powerful companies and multinationals.”
Now is a fitting time to renew the architecture of international finance. Mr. President,
Five years ago, I had the opportunity to address the General Assembly in person on its seventieth anniversary. My visit took place at a time marked by truly dynamic multilateralism. It was a moment of great hope and promise for the international community, on the eve of the adoption of the 2030 Agenda for Sustainable Development. Some months later, the Paris Agreement on Climate Change was also adopted.
Yet we must honestly admit that, even though some progress has been made, promises made five years ago. I can only reiterate that “we must avoid every temptation to fall into a declarationist nominalism which would assuage our consciences. We need to ensure that our institutions are truly effective in the struggle against all these scourges”.
I think of the alarming situation in the Amazon and its indigenous peoples. Here we see that the environmental crisis is inseparably linked to a social crisis, and that caring for the environment calls for an integrated approach to combatting poverty and exclusion.
To be sure, the growth of an integral ecological sensitivity and the desire for action is a positive step.
“We must not place the burden on the next generations to take on the problems caused by the previous ones... We must seriously ask ourselves if there is the political will to allocate with honesty, responsibility and courage, more human, financial and technological resources to mitigate the negative effects of climate change, as well as to help the poorest and most vulnerable populations who suffer from them the most.”
The Holy See will continue to play its part. As a concrete sign of the Holy See’s commitment to care for our common home, I recently ratified the Kigali Amendment to the Montreal Protocol.
Mr. President,
We cannot fail to acknowledge the devastating effects of the COVID-19 crisis on children, including unaccompanied young migrants and refugees. Violence against children, including the horrible scourge of child abuse and pornography, has also dramatically increased.
Millions of children are presently unable to return to school. In many parts of the world, this situation risks leading to an increase in child labour, exploitation, abuse and malnutrition. Sad to say, some countries and international institutions are also promoting abortion as one of the so-called “essential services” provided in the humanitarian response to the pandemic. It is troubling to see how simple and convenient it has become for some to deny the existence of a human life as a solution to problems that can and must be solved for both the mother and her unborn child.
I urge civil authorities to be especially attentive to children who are denied their fundamental rights and dignity, particularly their right to life and to schooling. I cannot help but think of the appeal of that courageous young woman, Malala Yousafzai, who speaking five years ago in the General Assembly, reminded us that “one child, one teacher, one book and one pen can change the world”.
The first teachers of every child are his or her mother and father, the family, which the Universal Declaration of Human Rights describes as the “natural and fundamental group unit of society”. All too often, the family is the victim of forms of ideological colonialism that weaken it and end up producing in many of its members, especially the most vulnerable, the young and the elderly, a feeling of being orphaned and lacking roots. The breakdown of the family is reflected in the social fragmentation that hinders our efforts to confront common enemies. It is time that we reassess and recommit ourselves to achieving our goals.
One such goal is the advancement of women. This year marks the twentyfifth anniversary of the Beijing Conference on Women. At every level of society, women now play an important role, offering their singular contribution and courageously promoting the common good. Many women, however, continue to be left behind: victims of slavery, trafficking, violence, exploitation and degrading treatment. To them, and to those who forced to live apart from their families, I express my fraternal closeness. At the same time, I appeal once more for greater determination and commitment in the fight against those heinous practices that debase not only women, but all humanity, which by its silence and lack of effective action becomes an accomplice in them.
Mr. President,
We must ask ourselves if the principal threats to peace and security - poverty, epidemics, terrorism and so many others - can be effectively be countered when the arms race, including nuclear weapons, continues to squander precious resources that could better be used to benefit the integral development of peoples and protect the natural environment.
We need to break with the present climate of distrust. At present, we are witnessing an erosion of multilateralism, which is all the more serious in light of the development of new forms of military technology, such as lethal autonomous weapons systems (LAWS) which irreversibly alter the nature of warfare, detaching it further from human agency.
We need to dismantle the perverse logic that links personal and national security to the possession of weaponry. This logic serves only to increase the profits of the arms industry, while fostering a climate of distrust and fear between persons and peoples.
Nuclear deterrence, in particular, creates an ethos of fear based on the threat of mutual annihilation; in this way, it ends up poisoning relationships between peoples and obstructing dialogue. That is why it is so important to support the principal international legal instruments on nuclear disarmament, nonproliferation and prohibition. The Holy See trusts that the forthcoming Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) will result in concrete action in accordance with our joint intention “to achieve at the earliest possible date the cessation of the nuclear arms race and to undertake effective measures in the direction of nuclear disarmament”.
In addition, our strife-ridden world needs the United Nations to become an ever more effective international workshop for peace. This means that the members of the Security Council, especially the Permanent Members, must act with greater unity and determination. In this regard, the recent adoption of a global cease-fire during the present crisis is a very noble step, one that demands good will on the part of all for its continued implementation. Here I would also reiterate the importance of relaxing international sanctions that make it difficult for states to provide adequate support for their citizens.
Mr. President,
We never emerge from a crisis just as we were. We come out either better or worse. This is why, at this critical juncture, it is our duty to rethink the future of our common home and our common project. A complex task lies before us, one that requires a frank and coherent dialogue aimed at strengthening multilateralism and cooperation between states. The present crisis has further demonstrated the limits of our self-sufficiency as well as our common vulnerability. It has forced us to think clearly about how we want to emerge from this: either better or worse.
The pandemic has shown us that we cannot live without one another, or worse still, pitted against one another. The United Nations was established to bring nations together, to be a bridge between peoples. Let us make good use of this institution in order to transform the challenge that lies before us into an opportunity to build together, once more, the future we all desire.
God bless you all!
Thank you, Mr. President.